Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	Upon reconsideration and in view of the amendment filed 1-6-21, the restriction requirement has been withdrawn.
2)	Claims 19 and 20 are objected to because of the following informalities:
	In claim 19 line 2, "the first auxiliary grooves has" should be --the first auxiliary grooves have--.
	In claim 19 line 6, "the second auxiliary grooves has" should be --the second auxiliary grooves have--.
	In claim 20 line 29, "the first auxiliary grooves has" should be --the first auxiliary grooves have--.
	In claim 20 line 33, "the second auxiliary grooves has" should be --the second auxiliary grooves have--.
	Appropriate correction is required.
3)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4)	Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	In claim 19, there is no antecedent basis for "the inner circumferential grooves" (lines 3, 7) and, as such, the scope of claim 19 is unclear.	
	In claim 19 lines 4-5, the description of "a protruding direction in the circumferential direction of the curved shapes of the first auxiliary grooves of both side of the inner circumferential groove are the same" is confusing and ambiguous.  It is uncertain what limitation is added by "of both side [singular] of the inner circumferential groove [singular]".
	In claim 19 lines 8-9, the description of "a protruding direction in the circumferential direction of the curved shapes of the second auxiliary grooves of both side of the inner circumferential groove are the same" is confusing and ambiguous.  It is uncertain what limitation is added by "of both side [singular] of the inner circumferential groove [singular]".
	In claim 20, there is no antecedent basis for "the inner circumferential grooves" (lines 30, 34) and, as such, the scope of claim 20 is unclear.	
	In claim 20 lines 31-32, the description of "a protruding direction in the circumferential direction of the curved shapes of the first auxiliary grooves of both side of the inner circumferential groove are the same" is confusing and ambiguous.  It is uncertain what limitation is added by "of both side [singular] of the inner circumferential groove [singular]".
	In claim 20 lines 35-36, the description of "a protruding direction in the circumferential direction of the curved shapes of the second auxiliary grooves of both side of the inner circumferential groove are the same" is confusing and ambiguous.  It is uncertain what limitation is added by "of both side [singular] of the inner circumferential groove [singular]".
	In claim 21, there is no antecedent basis for "the inner circumferential grooves" (lines 3, 5) and, as such, the scope of claim 21 is unclear.	
5)	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6)	Claims 5, 16 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 5 (dependent on claim 1) fails to further limit claim 1 since the curved subject matter described in claim 5 is required by the curve subject matter described in the last three lines of claim 1.
	Claim 16 (dependent on claim 1) fails to further limit claim 1 since the opposite inclination orientation subject matter described in claim 16 is inherently required by the subject matter described in the last three lines of claim 1.  It is noted that the curve in opposite orientations subject matter described in the last three lines of claim 1 
	Claim 18 (dependent on claim 1) fails to further limit claim 1 since the curved / opposite protruding orientations subject matter described in claim 18 is required by the curve in opposite orientations in the circumferential direction subject matter described in the last three lines of claim 1.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
ALLOWABLE SUBJECT MATTER
7)	Claims 1, 4, 6-8, 10-15 and 17 are allowed.
Claim 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 1, the prior art fails to render obvious a pneumatic tire comprising
 "the land portion between circumferential grooves being located on a tire equatorial plane" and "the at least two narrow grooves between second auxiliary grooves being disposed in a greater number than the number of the at least one narrow groove between first auxiliary grooves, the at least two narrow grooves between the second having different lengths than each other" and "the first auxiliary grooves and the second auxiliary grooves incline with opposite orientations in the circumferential direction in the land portion between circumferential grooves; and
the at least one narrow groove between the first auxiliary grooves and the at least
two narrow grooves between the second auxiliary grooves curve in opposite orientations in the circumferential direction" in combination with the remaining subject matter of claim 1.
	As to claim 11, the prior art fails to render obvious a pneumatic tire comprising "the land portion between circumferential grooves being located on a tire equatorial plane" and "a length of the plurality of second auxiliary grooves in the tire width direction is over 50% of width of the land portion between the circumferential grooves in the tire width direction" and "the at least two narrow grooves between second auxiliary grooves being disposed in a greater number than the number of the at least one narrow groove between first auxiliary grooves, and the at least two narrow grooves between the second auxiliary grooves having different lengths than each other" and "the first auxiliary grooves and the second auxiliary grooves incline with opposite orientations in the circumferential direction in the land portion between circumferential grooves; and the at least one narrow groove between the first auxiliary grooves and the at least two narrow grooves between the second auxiliary grooves curve in opposite orientations in the circumferential direction" in combination with the remaining subject matter of claim 11.
	As to claim 12, the prior art fails to render obvious a pneumatic tire comprising "the land portion between circumferential grooves being located on a tire equatorial plane" and "the at least two narrow grooves between second auxiliary grooves being disposed in a greater number than the number of the at least one narrow groove between first auxiliary grooves, and the at least two narrow grooves between the second auxiliary grooves having different lengths than each other" and "the first auxiliary grooves and the second auxiliary grooves incline with opposite orientations in the circumferential direction in the land portion between circumferential grooves;
the at least one narrow groove between the first auxiliary grooves and the at least
two narrow grooves between the second auxiliary grooves curve in opposite orientations in the circumferential direction" in combination with the remaining subject matter of claim 12.
	As to claim 13, the prior art fails to render obvious a pneumatic tire comprising "the land portion between circumferential grooves being located on a tire equatorial plane" and "the at least two narrow grooves between second auxiliary grooves being disposed in a greater number than the number of the at least one narrow groove between first auxiliary grooves" and "W1 < W2 is satisfied, where W1 is a length of the plurality of the first auxiliary grooves disposed in the land portion between the circumferential grooves, and W2 is a length of the plurality of the second auxiliary grooves disposed in the land portion between the circumferential grooves" and "the first auxiliary grooves and the second auxiliary grooves incline with opposite orientations in the circumferential direction in the land portion between circumferential grooves; and the at least one narrow groove between the first auxiliary grooves and the at least 
curve in opposite orientations in the circumferential direction" in combination with the remaining subject matter of claim 13.
	As to claim 20, the prior art fails to render obvious a pneumatic tire comprising "the land portion between circumferential grooves being located on a tire equatorial plane" and "the at least two narrow grooves between second auxiliary grooves being disposed in a greater number than the number of the at least one narrow groove between first auxiliary grooves, the at least two narrow grooves between the second auxiliary grooves having different lengths than each other" and "the first auxiliary grooves and the second auxiliary grooves extend to the tire equatorial plane" and "the first auxiliary grooves has a curved shape extended outward a tire width direction and across one of the inner circumferential grooves, a protruding direction in the circumferential direction of the curved shapes of the first auxiliary grooves of both side of the inner circumferential groove are the same, the second auxiliary grooves has a curved shape extended outward the tire width direction and across another one of the inner circumferential grooves, and a protruding direction in the circumferential direction of the curved shapes of the second auxiliary grooves of both side of the inner circumferential groove are the same".
Remarks
8)	Applicant’s arguments with respect to claims 5, 16 and 18-21 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 22, 2021